Citation Nr: 0924479	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-23 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern



INTRODUCTION

The Veteran served in the Philippine Guerilla and Regular 
Philippine Army from September 1943 to June 1946.  He died on 
September [redacted], 1996.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for the cause of the Veteran's death.  

In the VA Form 9, Appeal to the Board, dated in July 2007, 
the appellant expressed her desire to have a hearing before a 
Veterans Law Judge sitting in Washington, DC.  Such hearing 
was scheduled for January 27, 2009; however, the appellant 
failed to report.  Accordingly, her hearing request is deemed 
withdrawn.  38 C.F.R. §§ 20.702, 20.704 (2008).  

In July 2008, December 2008, and April 2009, the Board 
received additional statements from the appellant without a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  
Since the appellant's statements are essentially duplicative 
of her previous statements already considered, the Board 
finds that a remand is not required under 38 C.F.R. 
§ 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).





FINDINGS OF FACT

1.  The Veteran died on September [redacted], 1996; the death 
certificate listed the immediate cause of death as congestive 
heart failure.  

2.  At the time of the Veteran's death, he was not service-
connected for any disability.  

3.  Competent evidence does not establish that the Veteran's 
death was causally related to active service.


CONCLUSION OF LAW

Service connection for cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

In the context of a claim for Dependency & Indemnity 
Compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a) 
compliant notice.

Here, the appellant was sent a notice letter in September 
2006, before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Such communication 
is also found to satisfy the requirements under Hupp, as it 
explained the criteria for achieving service connection based 
on the cause of death.  Moreover, an additional letter was 
sent in July 2007 that explained how VA determines the 
effective date, and the claim was subsequently readjudicated 
in September 2007, curing any timing deficiency.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Based on the foregoing, the Board concludes that adequate 
notice was provided to the appellant prior to the transfer 
and certification of her case to the Board and complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service records and post-service private diagnosis notes.  
The appellant submitted the Veteran's death certificate as 
well as several written statements.  Moreover, the 
appellant's representative's statement in support of the 
claim is of record.  The Board has carefully reviewed the 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that VA was not under an 
obligation to provide an opinion, as such is not necessary to 
make a decision on the claim.  Specifically, under the 
statute, an opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the Veteran's death 
may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service.).  Specifically, there were no 
complaints or treatment for a heart disability during or 
after service until the Veteran was diagnosed with ischemic 
heart disease in October 1981.  Moreover, the RO informed the 
appellant that she would need competent medical evidence of a 
current disability and of a relationship between the 
Veteran's disability and service.  The appellant has not 
provided such evidence or indicated where such evidence may 
be found. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  Decision

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  

At the outset, the Board notes that service connection for 
cardiovascular-renal disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  As the 
evidence of record fails to establish any clinical 
manifestations of congestive heart failure within the 
applicable time period, the criteria for presumptive service 
connection for congestive heart failure on the basis of a 
chronic disease have not been satisfied.   

Based on the above, the Veteran cannot be presumptively 
service-connected for his terminal congestive heart failure.  
Moreover, as will be addressed below, there is no basis for 
concluding that the congestive heart failure should be 
service-connected on a direct basis.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
the contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(a), 3.312 
(2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the Veteran's death.  In this case, the Veteran died in 
September 1996 and the death certificate indicates that the 
immediate cause of death was congestive heart failure.  

It must be noted that the Veteran had no service-connected 
disabilities during his lifetime.  The available service 
records show no findings of any cardiovascular problems 
during the Veteran's period of service.  Moreover, he did not 
identify any heart disorders when filing a claim of 
entitlement to service connection for other disabilities in 
1972.  Additionally, the post-service medical evidence does 
not show any treatment or diagnosis referable to the heart 
until 1981, when the Veteran was diagnosed with ischemic 
heart disease.  Finally, there is no competent evidence of 
record suggesting a relationship between the cause of the 
Veteran's death and service. 

Again, the first post-service indication of a heart disorder 
is shown approximately 35 years after discharge.  In this 
regard, the Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

In the present case, the appellant does not indicate that the 
Veteran's heart disability was ongoing since service.  
Although the appellant is competent to give evidence about 
the Veteran's observable symptomatology, she failed to do so.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the 
absence of documented treatment, and the Veteran's failure to 
claim heart disorder in 1972, when he raised other claims, is 
found to be more probative than any implied statements of 
continuity of the Veteran's heart symptomatology since 
discharge.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the 
appellant's statements.

The Board is aware of the appellant's contentions that the 
Veteran's congestive heart failure is related to his alleged 
status as a former Prisoner of War (POW), triggering 
presumptive analysis pursuant to 38 C.F.R. § 3.309(c).  
However, an administrative decision, dated January 2007, 
determined that the Veteran may not be recognized as a former 
POW because the alleged captive dates are prior to the 
Veteran's recognized service dates.  

The appellant may believe that the Veteran's terminal heart 
disease was due to his active service.  However, the question 
of etiology involves complex medical issues which she, as a 
layperson, is not competent to address.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, there is no basis for a grant of service connection 
for the cause of the Veteran's death since there is no 
evidence that his death was caused by a disability for which 
service connection had been established at the time of death 
or for which service connection should have been established.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


